In the
                        Court of Appeals
                Second Appellate District of Texas
                         at Fort Worth
                      ___________________________

                           No. 02-19-00220-CR
                           No. 02-19-00221-CR
                           No. 02-19-00222-CR
                           No. 02-19-00223-CR
                           No. 02-19-00224-CR
                           No. 02-19-00225-CR
                      ___________________________

                  TIMOTHY TOSHIRU FLASIK, Appellant

                                     V.

                          THE STATE OF TEXAS


                     On Appeal from the 297th District Court
                             Tarrant County, Texas
Trial Court Nos. 1382461D, 1382462D, 1392096D, 1399863D, 1399864D, 1399867D


                    Before Gabriel, Kerr, and Pittman, JJ.
                   Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Timothy Toshiru Flasik attempts to appeal from the six judgments of

conviction that the trial court rendered against him on October 9, 2015, following his

pleas of guilty to two counts of sexual assault of a child; three counts of employing,

authorizing, or inducing a child to engage in a sexual performance; and one count of

delivery of a controlled substance to a minor. See Tex. Health & Safety Code Ann.

§ 481.122 (delivery of a controlled substance to a minor); Tex. Penal Code Ann.

§§ 22.011(a)(2) (sexual assault of a child), 43.25(b) (sexual performance of a child).

      By letter dated June 12, 2019, we notified Flasik that we were concerned as to

our jurisdiction over these appeals because his notices of appeal appeared to be

untimely and because the trial court had certified that each case is a plea-bargain case

and that Flasik has no right of appeal. See Tex. R. App. P. 25.2(a)(2), 26.2(a)(1). We

asked Flasik to file, by June 24, 2019, a response showing grounds for continuing

these appeals and stated that if we did not receive such a response by that time, these

appeals could be dismissed for want of jurisdiction. See Tex. R. App. P. 44.3. Flasik

filed a response, but it does not show grounds for continuing these appeals.

      In plea-bargain cases, a defendant may appeal only (1) those matters that were

raised by written motion filed and ruled on before trial, (2) after getting the trial

court’s permission to appeal, or (3) if the specific appeal is expressly authorized by

statute. Tex. R. App. P. 25.2(a)(2). Under rule 25.2, we must “dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.” Chavez v. State,

                                            2
183 S.W.3d 675, 680 (Tex. Crim. App. 2006). Here, Flasik has not indicated that he is

attempting to appeal from a ruling on any pretrial motions; the trial court’s

certifications show that the trial court did not give Flasik permission to appeal; and no

statute expressly authorizes these appeals.

       Additionally, our appellate jurisdiction is triggered through a timely-filed notice

of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of

appeal is not timely filed, we do not have jurisdiction to address the merits of the

appeal and may take no action other than dismissal. Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998). When, as here, a defendant does not timely file a motion

for new trial, he must file a notice of appeal within thirty days after the date the trial

court imposes sentence.      Tex. R. App. P. 26.2(a). The trial court imposed the

sentences in these cases on October 9, 2015, but Flasik did not file his notices of

appeal until June 7, 2019, well more than thirty days after the sentences were imposed.

Thus, Flasik’s notices of appeal are untimely.

       Accordingly, because the trial court’s certifications indicate Flasik has no right

of appeal and because his notices of appeal are untimely, we dismiss these appeals for

want of jurisdiction. See Tex. R. App. P. 25.2(a), 26.2(a), 43.2(f).

                                                        /s/ Lee Gabriel

                                                        Lee Gabriel
                                                        Justice
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 30, 2019
                                              3